Citation Nr: 0033447	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  00-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1999 for the grant of a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran's claim 
for a total rating for compensation based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of February 18, 1999.  The veteran 
filed a timely appeal to the effective date assigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's claim for a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities was received by VA on February 18, 1999.

3.  In a rating decision dated in April 1999, the RO granted 
a total rating for compensation based on individual 
unemployability due to service-connected disabilities, 
effective February 18, 1999, the date of receipt of the 
veteran's claim for this benefit.


CONCLUSION OF LAW

The criteria for the grant of a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities prior to February 18, 1999 have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.114, 
3.400, 4.16 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(b)(2) (2000).

In this case, the veteran was awarded a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities by an RO rating decision dated 
in April 1999, with an effective date of February 18, 1999, 
the date of VA's receipt of the veteran's claim for a total 
rating.  The veteran and his representative have claimed 
entitlement to an earlier effective date on two alternative 
bases.  First, the veteran claims that he filed a claim for 
total disability in June 1993, at the time of hospitalization 
at the VA Medical Center in Tacoma, Washington.  He 
acknowledges that this claim has never been found, but that 
it "was not sent to the Director of Compensation and Pension 
Service, because [] the evidence did not show a marked 
interference with employment or frequent periods of medical 
care."  Specifically, he asserts that "[the] true date for 
total disability should be 6/93 because when I was in 
hospital at VA Hospital Tacoma Washington the VA counsel 
filed my paper work and the doctor said that if it was indeed 
service connected that it would be from that date, but again 
that paper was not found."  However, he maintains that "the 
evidence should speak for itself."

Alternatively, the veteran asserts, through his 
representative, that the effective date of the grant of a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities should 
be December 30, 1997, the date of receipt by VA of an earlier 
VA Form 21-526, Veteran's Application for Compensation or 
Pension.  Specifically, at the time of an October 2000 Travel 
Board hearing before the undersigned Veterans Law Judge, the 
veteran's representative stated that at the time of the 
veteran's December 1997 application, he "was at the point 
where he should have been considered for unemployability but 
was not."  In support of this assertion, he states that 
"[the veteran] did not specifically request individual 
unemployability but he should have been considered because 
schedularly he met the requirements for individual 
unemployability." 

In reviewing the veteran's claims file, the Board notes that, 
as the veteran has conceded, his claim file does not contain 
a claim for disability benefits in June 1993, or, indeed, at 
any time prior to December 1997.  Although it is unclear from 
the veteran's statements and testimony whether he believes 
that this claim was ever actually filed, in either case the 
Board can find no evidence that this claim was ever received 
by VA.  Furthermore, in reviewing the veteran's December 1997 
application for disability benefits, the Board notes that 
question 9B asked whether the veteran had previously filed a 
claim for any benefit with VA.  In response, the veteran 
checked only the box for veterans educational assistance, and 
did not check the box for disability compensation or pension.  
This would suggest that, at that time, the veteran did not 
believe that a previous claim for disability benefits had 
been filed.  In any case, the Board finds that, absent 
evidence of VA's receipt of such a claim, the assignment of 
an effective date of June 1993 is not warranted.

As to the veteran's claim for an earlier effective date of 
December 30, 1997, the Board observes that the claim form 
received by VA on that date indicated that if a veteran 
claimed to be totally disabled, he or she should complete 
questions 22A through 25E.  The veteran completed all of 
these questions, thus indicating that he claimed to be 
totally disabled.  However, when asked to list his 
employment, the veteran wrote "[I] have not worked due to VA 
treatment for knees."  In a July 1998 rating decision, 
issued in response to this claim, the RO denied the veteran's 
claim for a medial meniscus tear of the right knee, status 
post arthroscopy, and status post reconstruction, left knee.  
It appears that the RO therefore construed the veteran's 
claim of total disability due to his knees to be a claim for 
nonservice-connected pension, since a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities cannot, by definition, be 
granted for a nonservice-connected disorder.  The Board 
therefore finds that the RO was correct in construing the 
veteran's ambiguous claim as a claim for nonservice-connected 
pension rather than a claim for a total rating.  Indeed, the 
RO's view of the veteran's claim actually worked to the 
veteran's benefit, since if the RO had construed the 
veteran's December 1997 claim as a claim for a total 
disability rating, the RO would undoubtedly have denied this 
claim in light of the veteran's statement that he was 
unemployed because of his knee problems, which are not 
service connected. 

As a final matter, the Board acknowledges the veteran's 
contention, as set forth in various correspondence received 
by VA and during the course of his hearing, that the evidence 
indicates that he was totally disabled due to his service-
connected disabilities prior to February 18, 1999.  However, 
as noted above, the effective date for claims for disability 
compensation shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2) (2000).  Thus, 
even if the veteran could establish that he was totally 
disabled prior to February 18, 1999, an earlier effective 
date would not be warranted.


ORDER

An effective date earlier than February 18, 1999 for the 
grant of a total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

